Citation Nr: 1437532	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a lower back disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, as the Board is granting the only claim on appeal, further discussion of the VCAA is unnecessary. 

The Board notes, however, that, during the March 2013 Board hearing, the undersigned VLJ identified the issue on appeal, explained the concept of service connection and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable. The Veteran asserts that tinnitus began in service due to noise exposure therein. 

The Board is aware that the service treatment records contain no complaints or documentation of tinnitus. In the report of February 2010 VA examination, the audiologist records, "tinnitus is present about once a week and last half an hour to forty-five minutes." It was documented that the Veteran became aware of his tinnitus two years earlier. The Veteran denied a history of ear pathology, vertigo or family history of hearing loss. The Veteran reported that he served for five years as a hydraulic and structural mechanic on F-18s. He reported that ear protection was used in performance of his military duties. Recreationally, the Veteran hunted about twice a week during the season without the use of ear protection and went target shooting but used ear protection.

Tinnitus was diagnosed with date of onset two years prior. The tinnitus was described as "high pitched ringing," bilateral, recurrent in frequency and moderate in severity. The audiologist found that there was no evidence the Veteran's tinnitus was service-connected. The audiologist explained that the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure. To that end, the audiologist reported that the Veteran stated the tinnitus was only present about once a week for thirty to forty-five minutes. The audiologist acknowledged that the Veteran was exposed to aircraft noise but noted the Veteran reported using ear protection. The audiologist concluded that there was no evidence the noise exposure in the service caused the tinnitus.

In this case, the Board finds that service connection for tinnitus is warranted. Here, there is a current diagnosis of tinnitus. The Veteran has provided competent and credible lay testimony of tinnitus and the February 2010 VA examination confirms the diagnosis. Further, the Veteran has provided competent and credible lay testimony of in-service noise exposure. The Veteran's DD 214 reflects that his military occupational specialty (MOS) was fixed-wing aircraft airframe mechanic, F/A-18. Additionally, in the February 2010 VA examination, the audiologist acknowledges in-service noise exposure (based on the Veteran's MOS). Thus, the record establishes that it is likely he suffered acoustic trauma in service. The only remaining question is whether current tinnitus is related to in-service noise exposure.

To that end, in the February 2010 examination, the VA audiologist found that there was no evidence the Veteran's tinnitus was service-connected explaining that the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure. In this regard the audiologist reported that the Veteran's tinnitus was only present about once a week for thirty to forty-five minutes. Thus, the audiologist concluded that there was no evidence the noise exposure in the service caused the tinnitus.

However, in his June 2012 Substantive Appeal (VA Form 9) the Veteran reported that he dealt with the ringing in his ears on a daily basis. During the March 2013 Board hearing, the Veteran testified that he experienced tinnitus daily. Again, the Veteran is competent to testify to this point and the Board finds this testimony credible. Therefore, the February 2010 VA audiologist's opinion is based on an inaccurate factual premise, namely, that tinnitus was only present about once a week for thirty to forty-five minutes. Accordingly, the February 2010 VA audiologist's opinion is entitled to little probative weight. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Here, the Veteran has competently and credibly asserted that his tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). These assertions regarding onset and continuity of tinnitus are not in conflict with the findings of the February 2010 VA audiologist who noted that the Veteran's tinnitus onset two years earlier (approximately 2008) and had been recurrent since that time. 

In light of the limited probative value of the February 2010 VA audiologist's opinion, the Board is left with this Veteran's competent and credible statements indicating that he incurred tinnitus in service. There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Thus, service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim for entitlement to service connection for a lower back disorder, the Board notes that, in March 2014, the Veteran submitted correspondence expressing disagreement with the February 2014 rating decision that denied entitlement to service connection for this claimed disorder. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC addressing the issue of entitlement to service connection for a lower back disorder. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


